DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending for examination.
	This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2020 is in compliance with the provisions of 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609.  These Information Disclosure Statements have been placed in the application file and the information referred to therein has been considered as to the merits.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
line 3, acronym “UART” should be spelled out first time it is used. Please amend with –Universal Asynchronous Receiver/Transmitter (UART)--.

Claim 9 is objected to because of the following informalities:  
line 6, acronym “UART” should be spelled out first time it is used. Please amend with –Universal Asynchronous Receiver/Transmitter (UART)--;
line 7, the word “trough” is improperly spelled.  Please amend with –through--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 (line 9), 4 (line 2), and 5 (line 2) recites the limitation “the electronic device” that lacks antecedent basis. Appropriate correction is required. 
Claims 2-3 and 6-8 depend from claim 1 and inherits the deficiencies of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lambert et al. (U.S. Publication No. 2019/0138369 A1), hereinafter Lambert.
Regarding claim 1, Lambert teaches:
a debugging device (Lambert, Fig. 1, host system 98, management controller 112, debugging circuit 122) comprising;
a plurality of debug units (Lambert, logic device 120, management controller 112, and debugging circuit 122); 
a UART port (Lambert, paragraphs 0020, 0033), 
wherein the debugging device communicates with a terminal device through the UART port (Lambert, paragraphs 0033, 0048 communicates with a ; and 
a UART decoding unit (Lambert, debugging circuit 122) 
receiving debug signals from the terminal device through the UART port (Lambert, paragraphs 0034, 0035 “data useable for failure prediction” paragraph 0037 teaches “debugging information … if an information handling resource has partially or wholly malfunctioned.”), 
wherein the UART decoding unit generates a plurality of debug controlling commands based on the debug signals (Lambert, paragraphs 0034-0035 “types of data”), and 
sends the plurality of debug controlling commands to the plurality of debug units thereby controlling the plurality of debug units to debug the electronic device according to the plurality of debug controlling commands (Lambert, paragraphs 0034-0036, “available at logic device 120 and exposed via debugging circuit 122 … logic device 120 may facilitate debugging of low level components …” and paragraph 0037).

Regarding claim 9, Lambert teaches:
an electronic device (Lambert, Fig. 1, information handling system 102) comprising: 
a motherboard (Lambert, paragraph 0021 information handling system 102 includes motherboard); 
a debugging device locating on the motherboard (Lambert, Fig. 1, host system 98, management controller 112, debugging circuit 122); wherein the debugging device comprising; 
a plurality of debug units (Lambert, logic device 120, management controller 112, and debugging circuit 122);
a UART port (Lambert, paragraphs 0020, 0033), 
wherein the debugging device communicates with a terminal device trough the UART port (Lambert, paragraphs 0033, 0048 communicates with a remote debugging information handling system 130 that in paragraph 0020 teaches UART device is connected to terminal emulator); and 
a UART decoding unit (Lambert, debugging circuit 122)
receiving debug signals from the terminal device through the UART port (Lambert, paragraphs 0034, 0035 “data useable for failure prediction” paragraph 0037 teaches “debugging information … if an information handling resource has partially or wholly malfunctioned.”), 
wherein the UART decoding unit generates a plurality of debug controlling commands based on the debug signals (Lambert, paragraphs 0034-0035 “types of data”), and 
sends the plurality of debug controlling commands to the plurality of debug units thereby controlling the plurality of debug units to debug the electronic device according to the plurality of debug controlling commands (Lambert, paragraphs 0034-0036, “available at logic device 120 and exposed via .  

Regarding dependent claims 2 and 10, Lambert teaches wherein the UART decoding unit (Lambert, debugging circuit 122 that works with logic device 120) comprising 
a controlling module (Lambert, paragraphs 0035-0036 and 0038 discussing authentication), 
a distributing module (Lambert, paragraphs 0035-0036, 0039, and 0049 teach a distributing module), and 
a communicating module (Lambert, paragraphs 0035-0036 and 0038 discussing communication), 
the controlling module generates the plurality of debug controlling commands based on the debug signals (Lambert, paragraph 0035, generated codes that are commands used for recovery, reset, and failure prediction), 
the distributing module sends the plurality of debug controlling commands to the plurality of debug units respectively according to a debug function of each of the debug units (Lambert, paragraphs 0035-0036 discussing different codes, data for different functions, reset, recovery, fault prediction and recovery that are collected and distributed by logic device 120, debugging circuit 122 to other debug units as taught by paragraph 0049 “other information handling resources”. Also, paragraph 0039 teaches a “policy engine” that handles distributing module.), 
the communicating module is electrically connected to the UART port (Lambert, paragraph 0035-0036 and 0038 codes and description of events communicate failures from debugging circuit 122 to Debugging Information Handling System 130). 

Regarding dependent claims 3 and 11, Lambert teaches wherein the plurality of debug units comprising a Baseboard Management Controller (BMC)  (Lambert, paragraph 0029) and a Platform Controller Hub (PCH) (Lambert, paragraph 0003 and 0029 teach type of PCH). 

Regarding dependent claims 4 and 12, Lambert teaches wherein the BMC debugs system states of the electronic device according to the debug signals (Lambert, paragraph 0029 management controller is part of BMC and management controller with debugging circuit debugs states, failures and hardware as taught in paragraphs 0034-0038). 

Regarding dependent claims 5 and 13, Lambert teaches wherein the PCH debugs hardware function of the electronic device according to the debug signals (Lambert, paragraph 0029 management controller teaches type of PCH and management controller with debugging circuit debugs states, failures and hardware function as taught in paragraphs 0034-0038). 

Regarding dependent claims 6 and 14, Lambert teaches wherein the UART port comprising a power pin, a ground pin, a receive data pin, and a transmit data pin (Lambert, paragraphs 0020 teaches COM port that is UART device and includes power pin, ground pin and receive/transmit data pins). 

Regarding dependent claims 7 and 15, Lambert teaches wherein the UART decoding unit is a Complex Programmable Logic Device (CPLD) chip, or a Field Programmable Gate Array (FPGA) chip (Lambert, paragraph 0034). 

Regarding dependent claims 8 and 16, Lambert teaches wherein the UART decoding unit pre-stores debug controlling commands and the debug controlling commands are generated according to a preset debug function (Lambert, paragraphs 0034-0038. Paragraph 0038 teaches authentication commands and data are pre-stored and once authenticated, data is sent to debugging information handling system 130 based on preset authentication level and function (e.g. upload firmware updates).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Huang (U.S. Publ. No. 2016/0283351 A1) teaches a processor includes an innovation engine, a non-volatile memory, a reserved device, one or more user-defined devices, and logic to execute the user-defined devices. The processor also includes a debug engine with logic to monitor the processor for trigger conditions and record data associated with the trigger conditions. The innovation further includes logic to selectively load the debug engine.
Wang (U.S. Publ. No. 2013/0151899 A1) teaches a debug system includes a debug device and a computer. The debug device includes a decoding module, a first storing module, a first control module; and a signal receiving and transmitting module. The computer includes a second control module, a second storing module, and a display module. The decoding module decodes data from the LPC bus. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/I.C./Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114